Title: From George Washington to Major General Philip Schuyler, 4 September 1776
From: Washington, George
To: Schuyler, Philip



Dear Sir
New York septr 4. 1776.

Your Favors of the 29th & 31st Ulto with their several Inclosures have been duly received.
I sincerely Wish the Event of the Skirmish on Long Island had been as favorable as reported to You. Hurried & Involved in a Multiplicity of Buisiness, I cannot give You a particular Detail of It, I shall only add that we lost in killed wounded & Prisoners, from 700 to a thousand Men. Among the Prisoners are General Sullivan & Lord Stirling. The Enemy’s Loss has not been asscertained Yet, But there is Reason to beleive from the Continuance of the Action & the Heavy Firings between them & Lord Stirling’s Detachmt, that It was considerable. We have been informed so by Deserters. They Overpowered our People by their Numbers & Constant Reinforcements.
When I have an Opportunity & Circumstances will admit, I will enquire after Lieut. Johnson & Order him to Albany.
I am extremely Obliged for Your Interposing to have the Boards sent down. I have informed the Quarter Master General & directed him, to take Measures for Obtaining a large Supply, as I have Grounds to Apprehend many will be wanted.
The short Inlistment of our Troops has been the Source of some of our Misfortunes & of Infinite Trouble and Difficulty already, And I am not Without Apprehension that sooner or

later must prove of fatal Consequence. I have wrote my Sentiments very fully to Congress upon this Subject, two or three Times—In a late Letter, I have urged the Expediency of a permanent Army during the War. The Necessity is too Obvious to require Arguments to prove It. I think It will be adviseable to recruit out of the present Army as fast as possible. But I fear the Progress will be but small. The Bounties Given by the different States to raise their Quotas of Men for so short a Time, must have a pernicious Tendency. Many will refuse to inlist, as that allowed by Congress is so low, in Hopes of Exacting more.
The Letters from our Officers in Canada transmitted by General Gates I have sent to Congress with the Return You inclosed. I have also perused & delivered Your Letter to the Commissary, having sealed It first, & Wish Matters to be so ordered as to promote the service.
Observing that General Gates in his Letter to You mentions his Want of Cartridge Paper for Musquets I have wrote to Congress & requested them to supply It if possible, having none here or but Very little, And have also directed the Quarter Master General to send up some Grind stones, not knowing Whether they can be had at Albany. I am Dr Sir With Great Esteem, Your Most Obedt Servt

Go: Washington.


P.S. Your Letter preceeding the two last came to Hand When I was sending away My Papers & being put up with them after a Cursory Reading I don’t relect It sufficiently to Answer.
Being almost certain that We shall have Occasion for a large Quantity of Boards for Barracks & shelter for the Troops, Which will be posted at Kings bridge, In Its Vicinity & Over the River opposite the Works erected at the Upper End of this Island, I wish to be informed, If they can be supplied & shall be Glad those who undertake It, will begin to Hurry ’em down, with all Expedition to the Nearest Landing place to the Bridge.


G.W.
